Citation Nr: 0505471	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-20 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for uterine fibroids. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from March 1979 to 
August 1985.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, in pertinent part denying entitlement to service 
connection for uterine fibroids.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2004).  Under 38 U.S.C.A. § 5103A (West 
2002), VA has an enhanced duty to assist a claimant in the 
development of evidence necessary to substantiate a claim for 
VA benefits.  These laws derive from the Veterans Claims 
Assistance Act of 2000 (VCAA).  

The veteran was afforded a pre-VCAA development letter in 
June 2000, and subsequent VCAA development letters in May 
2001 and August 2003.  The development letters appropriately 
notified the veteran what VA would do and what she must do in 
furtherance of her claim, and informed her of what would be 
required for her claim to be granted.  The veteran informed 
in a March 2004 statement, responsive to development letters, 
that she had no further evidence to submit.  The Board does 
not believe that further VCAA notification is required in 
this case.  However, additional development is necessary, as 
detailed below.  

The RO has obtained and associated with the claims folder 
Hampton VAMC treatment records.  

In an April 2003 statement, the veteran informed that as a 
military spouse she received treatment at Ft. Stewart, 
Georgia, and a Hunter Air Field, Georgia.  In response, the 
RO requested that the veteran provide the months she received 
treatment at those facilities, and that she provide 
authorizations for release of those records.  The veteran in 
turn provided authorizations for release of records from the 
Behavioral Medicine Clinic, Tuttle Army Health Clinic, Hunter 
Army Airfield, Georgia, where she reported receiving 
treatment between May and June of 2002.  It does not appear 
that the RO subsequently requested all pertinent records from 
those facilities.  Hence, remand is in order to obtain any 
as-yet-unobtained records.  

The claims folder contains records of treatment post service 
at military medical facilities including the Winn Army 
Community Hospital at Fort Stewart, Georgia.  The veteran 
underwent a hysterectomy in February 2002, for treatment of 
massive uterus and symptomatic fibroids, and records of that 
hospitalization are contained in the claims folder.  However, 
the claims folder also contains records of treatment for 
diagnosed uterine fibroids as early as August 1988, 
apparently at military medical facilities.  These records do 
not identify any particular date of onset of uterine 
fibroids.  Hence, any pertinent records beginning from the 
veteran's separation from service in August 1985 should be 
obtained.  Any gynecological treatment records more proximate 
to service would be pertinent to the veteran's claim for 
service connection.  While the RO in its August 2003 
development letter informed that the veteran needed to supply 
specific months of treatment at military care facilities, the 
Board here requests that the RO obtain all treatment records 
post service from those facilities.  

Additionally, the Board notes that the veteran did have 
gynecological difficulties in service, and some abnormal 
findings in service medical records necessitate a further 
medical opinion addressing the likelihood of onset of the 
veteran's uterine fibroids in service.  A PAP smear conducted 
in April 1981, of combined cervix and vagina cells, showed 
extensive squamous metaplasia.  Subsequent smears in October 
1981 and July 1984 yielded no metaplasia cell findings, but 
did note inflammation.  The Board believes these findings, 
when viewed in light of diagnoses of uterine fibroids 
approximately three years post service, raise sufficient 
questions about the date of onset of uterine fibroids to 
necessitate a medical opinion.  A physical examination would 
likely not prove helpful, because a hysterectomy was 
performed in 2002.  

Accordingly, the case is remanded for the following:

1.  With appropriate authorization from 
the veteran as necessary, the RO should 
obtain all treatment records from August 
1985 to the present, from military 
treatment facilities, whether by 
obtaining a copy of the veteran's 
treatment folder(s) through the military 
records center in St. Louis, Missouri, 
through TRICARE/CHAMPUS, from treatment 
facilities directly, or from other 
indicated sources.  This should include 
treatment at the Winn Army Community 
Hospital, Fort Stewart, Georgia, and any 
affiliated treatment facilities; and the 
Behavioral Medicine Clinic, Tuttle Army 
Health Clinic, Hunter Army Airfield, 
Georgia, and any affiliated treatment 
facilities.  As she has indicated, these 
records may be under either of the 
veteran's former married name or resumed 
maiden name, as indicated in the title 
page of this remand.  Any needed 
clarifying information should be 
requested from the veteran.  All records 
obtained, as well as all requests and 
responses received, should be associated 
with the claims folder.  

2.  Thereafter, the veteran's claims 
folders should be forwarded to an 
examiner who has specialized knowledge 
of conditions of the uterus, including 
uterine fibroids.  The examiner should 
answer the questions below.  The 
examiner should avoid using phrases like 
"possibly", "may have", and "could 
have".  If it the requested medical 
questions cannot be answered without 
examination of the veteran, such 
examination should be scheduled. If the 
questions cannot be answered without 
resort to speculation, that too should 
be noted in the claims folder.  The 
examiner should provide a chronological 
review of the veteran's gynecological 
history, including particularly her 
history of uterine fibroids, and any 
precursor conditions, findings, or 
events leading up to that condition.  
PAP smears and any other gynecological 
findings both in service and post 
service should be considered and 
addressed, as related to uterine 
fibroids.  The examiner should then 
answer the following:

A.  Is it at least as likely as 
not that the veteran's uterine 
fibroids had their onset during 
her period of service from 
March 1979 to August 1985?

B.  Are the veteran's uterine 
fibroids otherwise related to 
service, and if so how?  

All findings and conclusions 
should be explained in full.  

3.  Thereafter, and following any other 
indicated development, the RO should 
review the veteran's claim for service 
connection for uterine fibroids.  If 
the benefit sought remains denied, the 
veteran and her representative should 
be provided a supplemental statement of 
the case which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.  The case should then 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



